Citation Nr: 0427399
Decision Date: 10/04/04	Archive Date: 01/04/05

DOCKET NO. 03-27 025                        DATE OCT 04 2004

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUE

Entitlement to an earlier effective date than September 19,2000 for service connection for tinea manus.

REPRESENTATION

Appellant represented by: Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to October 1959.

This appeal arises from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which granted service connection for tinea manus, effective September 19, 2000.

In June 2004 the veteran testified at a videoconference before the undersigned Veterans Law Judge. The veteran asserted service connection for tinea manus should be effective back to 1982. His representative stated there was clear and unmistakable error (CUE) "at that time frame." When questioned about whether the veteran was alleging CUE in the RO decision of 1983 he asserted there was CUE in the original decision. (T-4,5). The representative contended that if the veteran had been examined by VA service connection would have been granted in September 1969. The United States Court of Appeals for Veterans Claims (hereinafter, "the Court") has held that the failure to provide the veteran with an assistance in developing his claim cannot constitute CUE. Caffrey v. Brown, 6 Vet. App. 377 (1994). Failure to provide the veteran with an examination is not CUE. See Hazan v. Gober, 10 Vet. App. 511 (1997). A determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en bane). For that reason the Board concluded a claim of CUE has not been raised.

FINDINGS OF FACT

1. The May 1983 decision of the Board denied service connection for a chronic skin disorder.

2. The RO denied the veteran's request to reopen his claim in an August 1999 rating decision. The veteran did not appeal that decision.

- 2 


3. The veteran submitted his request to reopen his claim for service connection for a skin disorder on September 19,2000.

CONCLUSION OF LAW

The criteria for an effective date for the grant of service connection for tinea manus, prior to September 19, 2000 have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that legislation has eliminated the requirement for a well-grounded claim, enhanced VA's duty to assist a claimant in developing facts pertinent to the claim, and expanded VA's duty to notify the claimant and their representative, if any, concerning certain aspects of claim development. See Veterans Claims Assistance Act of 2000 (VCAA) (codified as amended at
38 U. S. C.A. § 5100 et seq . (West 2002)). In addition, VA promulgated regulations that implement the statutory changes effected by the VCAA. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003). Currently, the Court has not addressed the question of the applicable of the VCAA to the issue of an earlier effective date for service connection. In the recent case of Huston v. Principi,__ Vet. App.__ (September 27, 2004) the Court requested briefs from the parties to consider the issue. The VA General Counsel has opined that the VCAA does not apply to issues raised in the notice of disagreement, such as a claim for an earlier effective date. See VAOPGPREC 8-2003.

VA must notify the appellant of evidence and information necessary to substantiate the claim and inform them whether they or VA bears the burden of producing or obtaining that evidence or information. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

- 3 


The veteran was notified of the regulations defining the assignment of the effective date of service connection in the September 2003 statement of the case and the January 2004 statement of the case. The veteran was afforded a hearing before the undersigned Veterans Law Judge. The veteran has not identified any evidence which has not been obtained. .

VA has satisfied its obligation to notify and assist the veteran in this case. The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Relevant Laws and Regulations. Except as otherwise provided, the effective date of an award compensation based on a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose whichever is the later. The effective date of disability compensation based on direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (2003).

Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of CUE. Where evidence establishes such error, the prior decision will be reversed or amended. 38 C.F.R. § 3.105(a)(2003).

When a determination of the RO is affirmed by the Board such determination is subsumed by the final appellate decision. 38 C.F.R. § 20.1104 (2003).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a) (West 2002). 38 C.F.R. § 3.155 (2003) provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim. Such an informal claim must

- 4 


identify the benefit sought. 38 C.F.R. § 3.1(p) (2003) defines "application" as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). The VA is required to identify and act on informal claims for benefits. 38 U.S.C.A. § 5110(b)(3) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2003). See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

Factual Background and Analysis. The veteran and his representative have asserted the service connection should be effective back to the date of the original claim or to 1982. Service connection was granted by the RO in a January 2003 rating decision after the Board reopened the veteran's claim in a May 2001 decision. The effective date to be assigned where there has been a final disallowance followed by a reopened claim with new and material evidence will be the date of the new claim or the date entitlement arose, whichever is later. See Lapier v. Brown, 5 Vet. App. 215 (1993); 38 C.F.R. § 3.400(q) (2003).

After reviewing the evidence the Board concludes that the prior RO determinations between September 1969 and July 1982 became final and were subsumed by the May 1983 Board decision.

The veteran first submitted a claim for service connection for a skin disorder in September 1969. The RO first denied service connection for a skin disorder in a September 1969 rating decision. The veteran was notified his claim was denied and did not appeal that determination. The veteran repeatedly requested his claim be reopened and the RO continued to notify the veteran his claim was denied until the veteran appealed the RO determination of July 1982 to the Board in August 1982. The Board issued a decision in May 1983 denying service connection for a chronic skin disorder which, in part, held that the prior rating determinations were final.

The prior RO decisions were subsumed by the May 1983 Board decision and not subject to collateral attack. 38 C.F.R. § 20.1104 (2003). The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998) held that an unappealed RO decision, subsequently reviewed de novo on

- 5 


the merits by the Board, was subsumed by that Board decision and not subject to a claim of CUE as a matter of law.

The Board has reviewed the claims folder to determine when the veteran again requested that his claim for skin disorder be reopened. In November 1993 the veteran requested that his claim be reopened. The RO notified the veteran in January 1994 the he must submit new and material evidence. The veteran did not submit additional evidence or appeal that determination. The veteran again requested that his claim be reopened in August 1997 and June 1998. The RO denied the claim in August 1999. The veteran was notified in August 1999 that the RO had not reopened his claim. The veteran did not appeal that decision. The August 1999 RO decision became final. 38 C.F.R. §§ 3.104, 20.1103 (1999).

The next communication in the claims folder is a March 2000 statement in support of claim. The veteran requested a copy of his VA claims folder. Nothing in that communication stated the veteran was applying to reopen his claim. An informal claim must identify the benefit sought. 38 C.F.R. § 3.1(p) (2002). The March 2000 statement may not be construed as a claim to reopen as it does not identify the benefits sought.

The next communication from the veteran was received on September 19, 2000 and stated the veteran was requesting his claim be reopened. In the absence of an open claim received prior to September 2000, an earlier effective date for service connection for a tinea manus is not warranted.

- 6 


ORDER

An earlier effective date than September 19, 2000 for the grant of service connection for tinea manus is denied.

V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

- 7 



